Fourth Court of Appeals
                                   San Antonio, Texas
                                          June 24, 2014

                                      No. 04-14-00322-CV

                                VACZILLA TRUCKING, LLC,
                                        Appellant

                                                 v.

                                  CINTAS CORPORATION,
                                         Appellee

                   From the 81st Judicial District Court, Karnes County, Texas
                              Trial Court No. 13-03-00059-CVK
                             Honorable Ron Carr, Judge Presiding


                                         ORDER
        The clerk’s record in this appeal was filed May 28, 2014. The reporter’s record was due
June 10, 2014. Court reporter Amy Guillen filed a notification of late reporter’s record stating
that she did not take a record in this appeal. Appellant has not filed a docketing statement listing
another court reporter. Therefore, as there is no reporter’s record, appellant’s brief is due on or
before July 24, 2014.


                                                      _________________________________
                                                      Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of June, 2014.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court